 DUNKIRK MOTOR INN61Dunkirk Motor Inn, Inc.,d/b/a Holiday Inn of Dun-kirk-FredoniaandAmalgamated Meatcutters andButcherWorkmen of North America,Local 34,AFL-CIO. Case 3-CA-5747November 22, 1974DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNING ANDPENELLOsel. Subsequently, on August 28, 1974, the Board issuedan order transferring the proceeding to the Board anda Notice To Show Cause why the General Counsel'sMotion for Summary Judgment should not be granted.Respondent thereafter filed a response to Notice ToShow Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:Upon a charge filed on July 12, 1974, by Amal-gamated Meatcutters and Butcher Workmen of NorthAmerica, Local 34, AFL-CIO, herein called theUnion, and duly served on Dunkirk MotorInn, Inc.,d/b/a Holiday Inn of Dunkirk-Fredonia, herein calledthe Respondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 3, issued a complaint on July 25, 1974, againstRespondent, alleging that Respondent had engaged inand was engagingin unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge, com-plaint, and notice of hearing before an AdministrativeLaw Judge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on June 12, 1974, fol-lowing a Board election in Case 3-RC-5678, the Unionwas duly certified as the exclusive collective-bargainingrepresentative of Respondent's employees in the unitfound appropriate;'and that, commencing on orabout July 1, 1974, and at all times thereafter, Re-spondent has refused, and continues to date to refuse,to bargain collectively with the Union as the exclusivebargaining representative, and to furnish informationnecessary and relevant for intelligent collective bar-gaining,although the Union has requested, and is re-questing, it to do so. On August 5, 1974, Respondentfiled its answer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On August 19, 1974, counsel for the General Coun-sel filed directly with the Board a motion to transferproceeding to the Board, to strike Respondent's answerin part, to strike alleged affirmative defenses, and forsummary judgment. Thereafter, the Charging Partyjoined in this motion of counsel for the General Coun-IOfficial notice is taken of the record in the representation proceeding,Case 3-RC-5678, as the term "record" is defined in Secs 102 68 and102 69(g) of the Board's Rules and Regulations, Series 8, as amended SeeLTV Electrosystems, Inc.,166 NLRB 938 (1967), enfd 388 F 2d 683 (C A.4, 1968),Golden Age Beverage Co.,167 NLRB 151 (1967), enfd 415 F 2d26 (CA 5, 1969),Intertype Co v. Penello,269 F Supp 573 (D C Va ,1967),Follett Corp.,164 NLRB 378 (1967), enfd. 397 F 2d 91 (C.A 7,1968), Sec 9(d) of the NLRARuling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, the Respondent, in effect, at-tacks the validity of the Union's majority status andcertification because the Board improperly found cer-tain voters to be supervisors and therefore ineligible tovote and because the Board failed to set aside the elec-tion on the Respondent's Objection 1, alleging theUnion's offer to waive initiation fees.Our review of the record herein, including that inCase 3-RC=5678, reveals that, pursuant to a Stipula-tion for Certification Upon Consent Election, an elec-tion was conducted on May 11, 1973, among the em-ployees in the stipulated bargaining unit. The tally ofballots showed that, of the approximately 67 eligiblevoters, 20 voted for, and 18 against, the Union, with 5challenged ballots.'Respondent filed two timely ob-jections to conduct affecting the results of the election,alleging, in substance, (1) that the Union's offer towaive initiation fees, if it won the election, and (2) thatits threats of reprisal for failing to vote for it bothconstituted coercive conduct which interfered with theelection.After an investigation, the Acting RegionalDirector issued, on June 8, 1973, a report on challengesand objections in which he recommended that the chal-lengesbe sustained, the objections overruled, and theUnion certified as the bargaining representative of theunit employees.The Respondent thereafter filed timely exceptions tothe Acting Regional Director's findings (1) that Ni-chols, Straight, and Hancock were supervisors andtherefore ineligible to vote, and (2) that there was nomerit in Objection 1 which alleged that the Union'soffer to waive initiation fees coercively interfered withthe election. On August 22, 1973, the Board, after con-sidering the Acting Regional Director's report and ex-ceptions thereto, issued an unpublished Decision andOrder Directing Hearing in which it adopted therecommendations as to the objections and as to two of2 John Addabo, FleuryRichmond,Sandra Ann Nichols, John LeslieStraight,and Ruth AliceHancock215 NLRB No. 29 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe challenges and in which it directed a hearing on thethree challenged ballots on Nichols, Straight, and Han-cock.On October 25, 1973, after a hearing in which theRespondent and Union participated, the Hearing Of-ficer issued a report in which he found that Straightwas an employee and Nichols and Hancock were super-visors.Accordingly, he recommended that the chal-lenge to Straight's ballot be overruled, the challenges tothe ballots of Nichols and Hancock be sustained, arevised tally be issued, and the Union certified. TheRespondent filed exceptions to the report with a sup-porting brief in which it reasserted its Objection I andalso argued that Nichols and Hancock were employeesrather than supervisors.After considering the Hearing Officer's report, theexceptions, the briefs, and the entire record, the Boardpanel (Chairman Miller concurring and dissenting inpart) issued a Supplemental Decision and Certificationof Representative (211 NLRB 461 (1974)) in which itadopted, with minor modifications, the Hearing Of-ficer's findings and recommendations sustaining thechallenges to the ballots of Nichols and Hancock on theground that they were supervisors (Chairman Millerdissenting as to Hancock) and affirming the proprietyof the Acting Regional Director's finding that the offerto waive initiation fees, alleged in Objection 1, did notfallwithin the proscription of the Supreme Court'sdecision inN.L.R.B. v. Savair Manufacturing Co., 414U.S. 270 (1973), and therefore did not interfere withthe election.Accordingly, the Board certified theUnion.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in a priorrepresentation proceeding.'All issues raised by the Respondent in this proceed-ing were or could have been litigated in the prior re-presentation proceeding, and the Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding.We therefore find thatthe Respondent has not raised any issue which is prop-erlylitigableinthisunfairlaborpracticeproceeding.4We shall, accordingly, grant the Motion3SeePittsburgh Plate Glass Co v. N.L.R.B.,313 U S 146, 162 (1941);Rules and Regulationsof theBoard, Secs102 67(f) and 102 69(c)4 In view of the Respondent's failure tofile an answerto the allegationsof the complaint concerning the filing and service of the instantcharge andconcerningthe Union's status asa labor organization withinthe meaning ofSec. 2(5) of the Act,these allegations are deemedto be admitted to be trueand are sofound (Sec. 102 20 of theBoard's Rules andRegulations) Thefor Summary Judgment.'On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent, a New York corporation, main-tains its principal office and place of business on Route60,Dunkirk, New York, where it is engaged in thebusiness of operating a motel and restaurant.During the past year, the Respondent had gross reve-nues in excess of $500,000 and purchased, transferred,and delivered to its Dunkirk motel and restaurantfoods, supplies, and materials valued in excess of $50,-000 of which in excess of $50,000 were transported tosaidmotel and restaurant directly from States otherthan the State of New York.We find, on the basis of the foregoing, that Respond-ent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.IITHE LABOR ORGANIZATION INVOLVEDAmalgamated Meatcutters and Butcher Workmenof North America, Local 34, AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.IIITHE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All waitresses, kitchen help, desk clerks, house-maids, busboys, cooks, dishwashers, maintenance,and bartenders, including regular part-time em-ployees and other housekeeping personnel; exclud-ing alloffice clerical employees, secretaries, salespersonnel, professional employees, guards, and allRespondent also demanded strict proof(1) as to the Union's certificationand representative status, and(2) as to the necessity and relevancy of theinformation requested by the Union As to (1), this has been established inthe underlying representation case and may not be relitigated,as to (2), weagree with the counsel for the General Counsel's assertion that the informa-tion is presumptively necessary and relevant to intelligent bargaining, espe-cially since the Respondent's letter of July 1, 1974, questioned only thevalidity of the Union's certification and not the necessity and relevancy ofthe requested information5 In view of our determination herein, we deem it unnecessary to rule onthe General Counsel's motion to strike part of the Respondent's answer DUNKIRK MOTOR INNother employees and supervisors as defined in theAct.2.The certificationOn May 11, 1973, a majority of the employees ofRespondent in said unit, in a secret ballot election con-ducted under the supervision of the Regional Directorfor Region 3, designated the Union as their representa-tive for the purpose of collective bargaining with theRespondent. The Union was certified as the collective-bargaining representative of the employees in said uniton July 12, 1974, and the Union continues to be suchexclusive representative within the meaning of Section9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about June 17, 1974, and at alltimes thereafter, the Union has requested the Respond-ent to bargain collectively with it as the exclusive col-lective-bargaining representative of all the employees inthe above-described unit and to furnish informationnecessary and relevant to intelligent collective bargain-ing, regarding the employees in the bargaining unit,their addresses, starting dates, rates of pay, and classifi-cations; names and addresses of employees in the bar-gaining uniton layoff, sick leave, or other leave; a copyof any health and welfare, pension, savings, and/ordisability plans the Respondent has; and a copy ofRespondent's rules or practices in effect. Commencingon or about July 1, 1974, and continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collective bar-gaining of all employees in said unit.Accordingly, we find that the Respondent has, sinceJuly 1, 1974, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit,and that, by such refusal, Respondent has engaged inand is engagingin unfair labor practices within themeaning ofSection 8(a)(5) and (1) of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V THE REMEDY63Having found that Respondent has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act, we shall order thatit cease and desist therefrom, and, upon request, bar-gain collectively with the Union as the exclusive re-presentative of all employees in the approrpiate unit,and, if an understanding is reached, embody such un-derstanding in a signed agreement.In order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining agent for the period provided by law, weshall construe the initial period of certification as begin-ning on the date Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit. SeeMar-JacPoultry Company, Inc.,136 NLRB 785(1962);Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229 (1962), enfd. 328 F.2d 600 (C.A. 5, 1964), cert.denied 379 U.S. 817 (1964);Burnett Construction Com-pany,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57(C.A. 10, 1965).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.Dunkirk Motor Inn, Inc., d/b/a Holiday Inn ofDunkirk-Fredonia, is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.Amalgamated Meatcutters and Butcher Workmenof North America, Local 34, AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.3.All waitresses, kitchen help, desk clerks, house-maids, busboys, cooks, dishwashers, maintenance, andbartenders, including regular part-time employees andother housekeeping personnel; excluding all officeclerical employees, secretaries, sales personnel, profes-sional employees, guards, and all other employees andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since June 12, 1974, the above-named labor organ-ization has been and now is the certified and exclusiverepresentative of all employees in the aforesaid appro-priate unit for the purpose of collective bargainingwithin the meaning of Section 9(a) of the Act.5.By refusing on or about July 17, 1974, and at alltimes thereafter, to bargain collectively with the above-named labor organization as the exclusive bargainingrepresentative of all the employees of Respondent inthe appropriate unit, and to furnish the necessary andrelevant information requested, Respondent has en- 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and is in-terfering with, restraining, and coercing, employees inthe exercise of the rights guaranteed to them in Section7 of the Act, and thereby has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section10(c) of theNationalLabor Re-lations Act, as amended,the NationalLaborRelationsBoard hereby orders that Respondent,Dunkirk MotorInn, Inc.,d/b/a Holiday Inn of Dunkirk-Fredonia,Dunkirk,New York,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Refusing to bargaincollectivelyconcerning ratesof pay, wages,hours, and other terms and conditionsof employment with Amalgamated Meatcutters andButcherWorkmen ofNorth America, Local 34,AFL-CIO,as the exclusive bargaining representativeof its employees in the following appropriate unit:All waitresses,kitchen help,desk clerks,house-maids, busboys, cooks,dishwashers,maintenance,and bartenders,including regular part-time em-ployees and other housekeeping personnel;exclud-ing all office clerical employees,secretaries, salespersonnel,professional employees,guards, and allother employees and supervisors as defined in theAct.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay, wages, hours, and other terms andconditions of employment, and, if an understanding isreached, embody such understanding in a signed agree-ment and provide the necessary and relevant informa-tion regarding employees in the bargaining unit, theiraddresses, starting dates, rates of pay, and classifica-tion; names and addresses of employees in the bargain-ing unit on layoff, sick leave, or other leave; a copy ofany health and welfare, pension, savings, and/or disa-bility plan it has; and a copy of its rules or practices ineffect.(b) Post at its motel and restaurant in Dunkirk, NewYork,copiesof the attached noticemarked"Appendix."' Copies of said notice, on forms pro-vided by the Regional Director for Region 3, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consec-utive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respond-ent to insure that said notices are not altered, de-faced, or covered by any other material.(c)Notify the Regional Director for Region 3, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.CHAIRMAN MILLER, dissenting:In the Board's Supplemental Decision and Certifica-tion of Representative in Case 3-RC-5678, I dissentedfrom my colleagues' finding that Hancock was a statu-tory supervisor because I could find nothing in therecord which could support that finding. Accordingly,in my view, the election results were still in doubt andthe Union's certification was therefore being prema-turely issued. In these circumstances, I would not findthat the Respondent violated Section 8(a)(5) and (1) ofthe Act by refusing to bargain with the Union or tofurnish it information and, accordingly, I would denytheMotion for Summary Judgment.6 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the noticereading"Posted by Order of theNational Labor Relations Board"shall read"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and other termsand conditions of employment with AmalgamatedMeatcutters and ButcherWorkmen of NorthAmerica, Local 34, AFL-CIO, as the exclusiverepresentative of the employees in the bargainingunitdescribed below.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce our employees in theexercise of the rights guaranteed them by Section7 of the Act. DUNKIRK MOTOR INN65WE WILL,upon request, bargain with the above-named Union,as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay,wages, hours, andother terms and conditions of employment,and, ifan understanding is reached;embody such under-standing in a signed agreement.The bargainingunit is:Allwaitresses,kitchen help, desk clerks,housemaids,busboys,cooks,dishwashers,maintenance, and bartenders, including regularpart-time employees and other housekeepingpersonnel; excluding all office clerical em-ployees, secretaries,salespersonnel, profes-sional employees, guards, and all other em-ployees and supervisors as defined in the Act.WE WILL provide the Union with necessary andrelevant information regarding employees in thebargaining unit, their addresses, starting dates,rates of pay, and classifications; names and ad-dresses of employees in the bargaining unit onlayoff, sick leave, or other leave; a copy of anyhealth and welfare, pension, savings, and/or disa-bility plans we have; and a copy of our rules andpractices in effect.DUNKIRKMOTOR INN, INC, d/b/aHOLIDAY INN OFDUNKIRK-FREDONIA